DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2018 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  It is noted that the lined through citations were not considered because they did not include a date and/or applicant did not provide a date of retrieval or a time frame when the document was available as a publication 37 CFR 1.98(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall et al., [US 2015/0000758].  Randall teaches of a hemodialysis supply box and CRRT drain cabinet (fig. 3), comprising: a wall-mounted enclosure (100) comprising corrosion-resistant top (140), bottom (lower wall of (142)), front (front casing), back (148) and side walls (144, 146); the front wall further comprising a forwardly facing opening (upper opening) with a hinged door (150) and a liquid shield (120) disposed below the opening; at least one water inlet valve (145, 147); a drain (106) disposed in the bottom wall; a plurality of inclined interior wall sections disposed above and around the drain (inclined side walls of (142)); and at least one height-adjustable bag holder (can be viewed as (113) in the sense that the valve knob can be rotated and therefore As to Claim 2, the top, bottom, front, back and side walls and the inclined interior wall sections are made of a medically acceptable material (stainless steel).  As to Claim 3, the medically acceptable material is a metal alloy (stainless steel).  As to Claim 4, the medically acceptable material is stainless steel (stainless steel).  As to Claim 5, the cabinet may comprise two water inlet valves (145, 147).  As to Claim 10, the cabinet further includes a trap primer (116) and a p-trap disposed beneath the drain in order to prevent the backflow of waste gases back into the enclosure.  As to Claim 12, the cabinet further comprises an inherent door hinge disposed at one side of the forwardly facing opening (note the hinged mounting of the door along a vertical side – fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., and Ellis [US 7,963,621] & Valiulis et al., [US 2003/0071181] in view of each other.  Randall teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above; but does not show the holder as being a metal plate with spaced-apart orifices or show a hanger releasably engaged to the metal plate.  As to this aspect, Ellis is cited as an evidence reference for the known use of a plate (13) having spaced-apart holes (43) for mounting hangers (47) within a wall mounted enclosure.  Conversely, Valiulis is cited as an evidence reference for the known use of a metal plate (100b) having space-apart orifices (102b) for mounting hangers (11).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Randall so as to include a plate with orifices and a hanger in view of both Ellis and Valiulis because this arrangement would enhance the versatility of Randall’s cabinet because Ellis shows the use of a plate with orifices within an enclosure, where the orifices accept hangers for mounting objects, while Valiulis shows the use of a metal plate with orifices, where the orifices accept hangers for mounting objects.  As such, the combined prior teaches the use of a plate (that can be metal) having orifices for accepting hangers, where the plate (can be positioned within the enclosure) is used to mount objects as dictated by the needs and/or preferences of the user thereby allowing usable space within the cabinet to be improved and organized for accepting objects associated with the cabinet to be hung inside of the cabinet.   
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., in view of Sartain et al., [US 5,562,163].  Randall teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above; but does not show the cabinet including a flexible hose with a sprayer.  As to these features, Sartain is cited as an evidence reference for the known incorporation of a flexible hose (9) and sprayer (11) used in conjunction with an inlet water supply (7) and valve (8) associated with an enclosure or cabinet.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Randall so as to include a hose and sprayer in view of Sartain’s teaching because this arrangement would enhance the versatility of Randall’s cabinet by providing a means by which the incoming water line can be further utilized in order to spray out the enclosure or the surrounding area as dictated by the needs and/or preferences of the end user (i.e., ability to have a remote water stream for cleaning up a mess for instance).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., in view of Ball et al., [US 2011/0062834].  Randall teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above, including the use of a vertically mounted door hinge; but does not show the use of a horizontally mounted door hinge.  As to this aspect, Ball is cited as an evidence reference for the known use of mounting a door (18) upon a wall mounted enclosure (2) in either a vertically oriented hinge embodiment or a horizontally oriented hinge embodiment.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of Randall’s vertically mounted door in view of Ball’s dual hinge mounting orientation teaching (i.e., to mount the door using a horizontal hinge) because this arrangement would enhance the versatility of Randall’s cabinet by providing an alternate door mounting / swinging direction whereby the door can be made to translate along either a vertical or horizontal axis as dependent upon the preferences of the end user or objects external to the enclosure which would make using the door mounted along one of the orientations problematic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various water input / drain enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
March 1, 2022

/James O Hansen/Primary Examiner, Art Unit 3637